The opinion of the court was delivered by
Monroe, <T.
The facts and the law of this case are the same as in the case of Havana American Co. vs. Board of Assessors et al., this day decided.
For the reasons assigned in that ease, therefore, it is ordered, adjudged and decreed that the judgment appealed from herein be an*474nulled, avoided, and reversed, and that the demand of the plaintiff he rejected at its cost in both courts.
Rehearing refused.
Provosty, J., takes no part, this case having been submitted prior to his taking his seat on this bench.